Citation Nr: 0517572	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  95-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel







INTRODUCTION

The appellant had active duty from March 1971 to June 1972, 
including service in Vietnam.  This matter was last denied on 
the merits in May 2002 by the Board of Veterans' Appeals 
(Board) and last before the Board in July 2004.  Upon its 
last review, the Board remanded the claim, following a March 
2004 remand by the U.S. Court of Appeals for Veterans Claims 
(Court).  The Board has considered the appellant's 
contentions in light of the record and the applicable law, 
and finds that the record has been developed to the extent 
practicable.  Thus, this matter is ready for appellate 
review.  


FINDINGS OF FACT

1.  The appellant is not a veteran of combat.

2.  The evidence implies that the appellant witnessed a 
stressor incident in Vietnam, which has been linked by 
competent medical opinion to the diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2003).  

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service. See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For service connection for PTSD, there must be medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f) (2003).  As to the 
second PTSD element, that of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) 
(2003).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2003).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In such cases, 
the record must contain service records or other statements 
as to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 
6 Vet. App. 91 (1993).  Once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record.  A veteran need not substantiate his actual presence 
during the stressor event; the fact that the veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred may strongly suggest that he was, in 
fact, exposed to the stressor event.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

The appellant has been diagnosed with PTSD, and the diagnosis 
has been linked to his reported experiences in Vietnam.  
Heretofore, the appellant's claim has been denied on the 
basis that he is not a combat veteran; nor has there been 
obtained sufficient corroborative evidence to indicate that 
the appellant was exposed to in-service stressors as is 
requisite for a grant of service connection for PTSD.  
Because  the evidence of record and the law as to whether the 
appellant saw combat service has remained the same throughout 
the pendency of this matter, the Board will not repeat its 
previous reiterations of the record.  See 38 U.S.C.A § 
1154(b) (for combat veterans, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran); 38 C.F.R. § 3.304(d).  

The Court's March 2004 remand specifically directed VA, in 
part, to reconsider whether under the benefit-of-the-doubt 
doctrine, sufficient evidence existed to substantiate the 
appellant's claimed exposure to a stressor that would cause 
PTSD.  However, review of the law as applied to this case 
compels the conclusion, under the benefit-of-the-doubt 
doctrine, that the appellant witnessed a qualifying stressor 
event while stationed in Vietnam, and thus, service 
connection must be granted.

The appellant's service personnel records indicate that he 
served in Vietnam from August 21, 1971 to March 25, 1972.  
Among the appellant's claimed stressors, he reported that 
during the first night of his arrival Cam Ranh Bay (i.e., 
August 21, 1971), an ammunition depot was targeted and 
destroyed by enemy sappers.  In a July 1989 report, the U.S. 
Armed Services Center for Research of Unit Records 
("USASCRUR," then the United States Army and Joint Services 
Environmental Support Group or "ESG") reported that on 
August 25, 1971, such an explosion occurred at the 
installation.  Although the appellant's service personnel 
records indicate that his first night at the installation was 
August 21, 1971 (i.e., four days before the explosion), the 
records also reflect that he remained at the installation 
until September 7, 1971.  

In claims of service connection for PTSD based upon noncombat 
stressors, the requirement of corroboration does not mandate 
that "there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi, 10 Vet. App. at 311; see Sizemore v. 
Principi, 18 Vet. App. 264 (2004); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

There is no doubt that during the Vietnam War, Cam Ranh Bay 
Support Command was an extremely large, multi-service 
installation, encompassing many square miles and comprised of 
numerous separations of land and water masses.  The 
appellant's proximity to the explosion is unknown, and 
appears to be unascertainable.  In these circumstances, all 
available evidence appears to be associated with the claims 
folder.  Given the state of the record and the Court's 
holdings as outlined above, in particular the Pentecost 
decision issued in May 2002, a few days after the Board's 
most recent denial of the appeal, the Board finds that the 
veteran witnessed the claimed stressor at Cam Ranh Bay and 
grants the appeal.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


